Citation Nr: 0809500	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-00 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date before October 11, 2002, for 
the grant of service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty 
including from May 1943 to June 1945 and from June 1951 to 
June 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in May 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, WA.  

In July 2007, the veteran cancelled his request for a hearing 
before the Board.  

In March 2008, the Board advanced the appeal on the Board's 
docket pursuant to 38 C.F.R. § 20.900. 


FINDING OF FACT

The original claim for VA disability compensation for 
bilateral hearing loss was received at the RO on October 11, 
2002, and there was no pending claim, formal or informal, 
before October 11, 2002.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 11, 
2002, for the grant of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran pre-adjudication, content-
complying VCAA notice on the underlying claim of service 
connection for bilateral hearing loss, dated in November 
2002.  Where, as here, service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the claim of service connection has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose of the notice has been fulfilled.  Furthermore, once 
a claim for service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision as 
to the effective date does not trigger additional 38 U.S.C.A. 
§ 5103(a) notice.  Dingess at 19 Vet. App. 473.



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
no further assistance to the veteran is required to comply 
with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to an effective date 
in 1945, when he was discharged from service.  

Factual Background

On October 11, 2002, the RO received the veteran's original 
application for VA disability benefits, in which he claimed 
service connection for bilateral hearing loss.

By a rating decision, dated in May 2003, the RO granted 
service connection for bilateral hearing loss, effective 
October 11, 2002, the date of receipt of the original claim 
for service connection.

Effective Date Criteria

The effective date of an award based on a claim for 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application thereof.  38 U.S.C.A. § 5110(a).

The statutory provision is implemented by regulation, which 
provides that the date of entitlement to an award of service 
connection will be the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such an informal claim must identify the benefit sought.  38 
C.F.R. § 3.155.

Analysis

The veteran contends that he is entitled to an effective date 
in 1945, when he was discharged from service.  The veteran 
asserts that he was unaware that he could file his claim 
until 2002.

Under precedent case law, binding on the Board, a VA claimant 
is held to be on notice of lawfully promulgated agency 
regulations and the regulations are binding on all claimants 
regardless of actual knowledge of what is in the regulations 
or of the hardship of innocent ignorance.  Morris v. 
Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. 
Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).

As the record contains no communication from the veteran 
prior to October 11, 2002, expressing the intent to file a 
claim of service connection for bilateral hearing loss, there 
is no pending claim, formal or informal, of service 
connection for bilateral hearing loss before October 11, 
2002.  38 C.F.R. §§ 3.155, 3.160(c).

As the effective date of the award of service connection is 
based on the date that the application upon which service 
connection is awarded is filed, in this case, October 11, 
2002, and as the claim was received on October 11, 2002, more 
than one year after of separation from active service 
including in 1945 and in 1953, there is no factual or legal 
basis to assign an effective date before October 11, 2002.  
Innocent ignorance of the necessity to file a claim in order 
to receive VA benefits is not a legal basis for a retroactive 
award of an effective date.  For these reasons, the Board 
finds no legal basis for awarding service connection for 
bilateral hearing loss earlier than October 11, 2002.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

As the preponderance of the evidence is against the claim for 
an effective date earlier than October 11, 2002, for the 
grant of service connection for bilateral hearing loss, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).


ORDER

An effective date earlier than October 11, 2002, for the 
grant of service connection for bilateral hearing loss is 
denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


